Exhibit 10.50
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.  REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN [##].

SERVICE AGREEMENT


This service agreement (the “Agreement”) dated July 1, 2008 (the “Effective
Date”) by and between VENTIV COMMERCIAL SERVICES, LLC, a New Jersey limited
liability company (“Ventiv”) and OBAGI MEDICAL PRODUCTS INC. (OMP), a
corporation formed pursuant to the laws of the state of California
(“Client”).  Ventiv and Client may each be referred to herein as a “Party” and
collectively as the “Parties”.


1.   The Services - Ventiv will provide Client with a field force that shall
consist of twenty (20) full-time sales representatives (the “Ventiv Sales
Representatives”) who shall Detail Client’s Products (as defined in Section 2
below) and shall distribute Product Samples and Product Literature and (at
Client’s direction).  A “Detail” means a face-to-face contact by a Ventiv Sales
Representative with Targets (identified by Client) which involves a Product
presentation highlighting the Product features and benefits for its approved
indications.  A “Target” means a physician identified and validated by Client as
a potential referral source for the Product.  The Ventiv Sales Representatives
shall be managed by Client’s sales managers who report to Client’s Director of
Sales for Dermatology.  All administrative support and oversight of Ventiv Sales
Representatives will be managed by the Ventiv organization through one shared
Project Director and one shared Project Manager (collectively with the Ventiv
Sales Representatives, the “Project Team”).  In connection with the promotion of
Client’s Product, Ventiv shall provide the following services (collectively, the
“Services”):


           (a)           Implementation - (i) recruit, hire and train the Ventiv
Sales Representatives as set forth in Section 3 below, (ii) develop Program
procedures, (iii) implementation of the Call Plan (which shall be established
and maintained by Client) for use by the Ventiv Sales Representatives in
Detailing Client’s Products, (iv) customize Program processes, and (v) establish
Program performance parameters, goals and metrics.  “Program” means Client’s
program of providing details to targets in an effort to promote its product.


(b)           Deployment - (i) Deployment of Ventiv Sales Representatives (i.e.,
provision of: salary, fleet automobile, laptop computer and handheld PDA (each
with sales force automation software) and Ventiv benefits), (ii) deployment of
the shared Project Director and the shared Project Manager (i.e., provision of:
salary and Ventiv benefits), (iii) office costs/operational supplies; and (iv)
operational support.  The Ventiv Sales Representatives target hire date is
August 7, 2008 and deployment date will be on or about August 15, 2008 (the
“Deployment Date”).


(c) Meetings – Plan of Action (POA) meetings, including the initial Product
launch meeting scheduled for the week of August 11, 2008, the venue and agenda
for each POA meeting and the length thereof shall be determined by Client.  All
POA meeting expenses reasonably incurred by Ventiv in accordance with Client’s
plans for each POA meeting shall be billed to Client as a pass-through cost (as
described in Exhibit A).


(d) Product Literature; Promotion - Ventiv shall be responsible for (i) ensuring
that only Product Samples and Product Literature provided by Client are
distributed by the Ventiv Sales Representatives; and (ii) promoting the Product
in compliance with all applicable federal

 
1

--------------------------------------------------------------------------------

 

and state statutes, laws, ordinances, rules and regulations of any governmental
or regulatory authority, including (but not limited to) the HHS Office of
Inspector General (“OIG”) Compliance Program Guidance for Pharmaceutical
Manufacturers, the PhRMA Code on Interactions with Healthcare Professionals, the
Accreditation Council for Continuing Medical Education requirements for
continuing medical education, the American Medical Association Ethical
Guidelines on Gifts to Physicians from Industry, the Federal Food, Drug and
Cosmetic Act (“FDCA”), the Medicare/Medicaid anti-kickback statute, the
Prescription Drug Marketing Act (“PDMA”), the Health Insurance Portability and
Accountability Act, and similar state laws, rules and regulations (collectively,
“Applicable Law”).


(e) The Territory where the Product will be promoted by Ventiv is certain states
within the United States.  Client shall determine such states and shall provide
to Ventiv a list of such states that are included within the Territory
(“Territory Alignment”).


(f) Reports - Ventiv shall provide Client with standard reports in accordance
with Exhibit B attached hereto.  Any customized or “non-standard” reports (i.e.,
reports requiring material changes in the nature of the data or formatting)
requested in writing by Client shall be prepared by Ventiv for Client, and
unless otherwise mutually agreed by the Parties in writing, Client shall pay
Ventiv [ 1*] per hour for the preparation of such customized or “non-standard”
reports.


(g) Rx Law Book.  During the Term, Ventiv shall provide Client with access to
Ventiv’s proprietary Rx Law Book.  Rx Law Book provides a mechanism for
communicating updated state law information to organizations via a web based
program.  The Rx Law Book is an online tool providing desktop access to
individual state laws for the marketing of prescription drug samples. The Rx Law
Book contains rules, regulations and laws for the following: mid-level
practitioner authority, drug sampling laws, theft, loss and additional state
reporting requirements, manufacturer and distributor licensing, pedigrees and
marketing and promotional spend laws.  Ventiv shall provide Client with three
usernames and three passwords to the Rx Law Book.  Client understand and agrees
that: (A) access to the Rx Law Book is (and at all times shall remain) the sole
property of Ventiv, and (B) access to the Rx Law Book shall be limited to these
three specifically identified Client employees (and no other Client employees or
third parties under any circumstances), and (C) access to the Rx Law Book shall
cease at the end of the Term, and (D) Client is solely responsible for the acts
and omissions of its employees.  During Year One, access to the Rx Law Book is
provided by Ventiv to Client [ 2* ].  If Client decides to continue this service
in Year Two, Client shall pay Ventiv a fixed monthly fee as set forth in Exhibit
A.


(h) Sample Accountability - Ventiv shall implement a sampling program (including
sample accountability) in accordance with Exhibit C attached hereto.  The
sampling program shall be consistent with applicable federal and state laws,
regulations, and guidelines, including but not limited to the Prescription Drug
Marketing Act and its implementing regulations (“PDMA”).  Client shall be
responsible for shipment and/or delivery of Product samples and Product
literature to the Ventiv Sales Representatives.  Ventiv will validate a current
list of licensed practitioners and validate additions and changes.  Client is
responsible for taking all
 
* Subject to confidential treatment request

 
2

--------------------------------------------------------------------------------

 

action required or suggested by the Food and Drug Administration (“FDA”),
including but not limited to: reporting of adverse events, confirming all
returned samples and, where applicable, notifying the FDA, and all supplemental
communications with respect to any of the above.


(i)           Ventiv shall further provide sample management and sample
accountability services for certain of Client’s sales representatives
(collectively, with the Ventiv Sales Representatives, the “Sales
Representatives” and each Ventiv or Client sales representative individually, a
“Sales Representative”).  The fees for such services are set forth on Exhibit A
attached hereto.


2.   The Product; Right to Sell; Market - Client’s Product is SoluCLENZ Rx
Gel (Benzoyl Peroxide, 5%) (the “Product”).  As of the Effective Date, Client
represents and warrants that the Product trademarks are owned by or licensed to
Client, and that the Product is either owned by Client and/or that Client has
all lawful authority necessary to market and sell the Product.  This Agreement
does not constitute a grant to Ventiv of any property right or interest in the
Products or the trademarks owned by or licensed to Client and/or any other
intellectual property rights which Client owns now or in the future.  Ventiv
recognizes the validity of and the title to all of Client’s owned or licensed
trademarks, trade names and trade dress in any country in connection with the
Products, whether registered or not.  Client represents to Ventiv that neither
the trademarks, trade names or trade dress referenced above, nor the promotion
of the Products by Ventiv, infringe on any intellectual property or product
marketing rights of any other person.


3.   Training - The training responsibilities of the Parties are as follows:


(a)           Ventiv shall be responsible for training members of the Project
Team concerning: compliance with Applicable Law, sales force automation
training, expense management and training concerning fleet policies, Ventiv’s
sample management policies and procedures , Ventiv human resource policies,
procedures and administration and other applicable Ventiv internal human
resource and general compliance policies and procedures.   Ventiv shall further
provide Client’s sales representatives with PDMA and Office of Inspector General
compliance training.


(b)           Client has responsibility for training  members of the Project
Team concerning selling skills, all Product specific information including
Product complaint handling procedures, applicable specific Client health care
compliance policies and Client customer service policies and procedures,
Client’s code of conduct, orientation to Client’s business, and adverse event
reporting policies and procedures.


(c)           The Parties agree to work together to mutually determine if, when,
and at what cost additional training shall be provided to members of the Project
Team.


4.   Client Responsibilities


(a)           Client is responsible for:


(i)           Identification of Targets.  Client will identify a current list of
licensed

 
3

--------------------------------------------------------------------------------

 

practitioners.  Ventiv shall validate the list of licensed practitioners
provided by Client.  If revalidation of Targets by Ventiv is required due to
modifications or changes made or requested by Client, Ventiv shall provide such
revalidation services.  Client shall pay Ventiv the fees set forth in Exhibit A,
Section III (a) for its performance of validation services,


(ii)           Establishment and maintenance of a call plan for use by the
Ventiv Sales Representatives in Detailing Client’s Product (the “Call Plan”),


(iii)           Providing Ventiv with a Territory Alignment,


(iv)           Production and shipment of Product samples and Product Literature
to the Ventiv Sales Representatives in accordance with Applicable Law,


(v)           Informing Ventiv promptly of any changes which Client believes are
necessary or appropriate in the Product Literature or in information used by the
Ventiv Sales Representatives concerning the Product in order to be in compliance
with Applicable Law,


(vi)           Responding timely to any inquiry concerning a Product from any
licensed practitioner,


(vii)           Providing all training as set forth in Section 3 (b) above,


(viii)                      Taking all action required by the Food and Drug
Administration (“FDA”), (including but not limited to reporting of adverse
events, confirming all returned Product samples and, where applicable, notifying
the FDA), and for making all supplemental communications with respect to any of
the above.


(b)           Notwithstanding anything to the contrary set forth herein, the
Program pursuant to which Ventiv is performing the Services is Client’s Program
and as such, Client is responsible for ensuring, and Client represents and
warrants, that the Program complies with Applicable Law.  Ventiv is responsible
for ensuring, and further, Ventiv represents and warrants, that its
implementation of the Program pursuant to which the Ventiv Sales Representatives
are performing the Services shall comply with Applicable Law.


5.   Ventiv Compensation - Ventiv shall receive compensation for the Services
provided hereunder as set forth in Exhibit A attached hereto and made a part
hereof.


6.    Confidentiality; Ownership of Property (a) During the performance of the
Services contemplated by this Agreement, each Party may learn confidential,
proprietary, and/or trade secret information of the other Party (“Confidential
Information”).  The Party disclosing Confidential Information shall be referred
to as the “Disclosing Party” and the Party receiving Confidential Information
shall be referred to as the “Receiving Party.”


          Confidential Information means any information, unknown to the general
public, which is disclosed by the Disclosing Party to the Receiving Party under
this Agreement.   Confidential Information includes, without limitation,
technical, trade secret, commercial and financial
 

 
4

--------------------------------------------------------------------------------

 

information about the Disclosing Party’s (i) research or development; (ii)
marketing plans or techniques, contacts or customers; (iii) organization or
operations; (iv) business development plans (i.e., licensing, supply,
acquisitions, divestitures or combined marketing); (v) products (including but
not limited to Rx Advantage and Rx Law Book), licenses, trademarks, patents,
other types of intellectual property or any other contractual rights or
interests (including without limitation processes, procedures and business
practices involving trade secrets or special know-how) and (vi) in the case of
Ventiv, the names, addresses, phone numbers, e-mail addresses and work
assignments of Ventiv employees, and in the case of Client, the names,
addresses, phone numbers, e-mail addresses and work assignments of Client
employees.  The Receiving Party shall neither use nor disclose Confidential
Information of the Disclosing Party for any purposes other than those
specifically allowed by this Agreement.
 
          Upon the expiration or termination of this Agreement, the Receiving
Party shall return to the Disclosing Party or destroy all tangible forms of
Confidential Information, including any and all copies and/or derivatives of
Confidential Information made by the Receiving Party or its employees, as well
as any writings, drawings, specifications, manuals or other printed or
electronically stored material that contains, Confidential Information.   In the
event that any material or media is destroyed pursuant to the previous sentence,
upon written request from the Disclosing Party, an officer of the Receiving
Party shall certify to the Disclosing Party in writing such destruction.   The
Receiving Party shall not disclose to third parties any Confidential Information
or any reports, recommendations, conclusions or other results of work under this
Agreement without prior consent of an officer of the Disclosing Party.   The
obligations set forth in this Section 6, including the obligations of
confidentiality and non-use shall be continuing and shall survive the expiration
or termination of this Agreement and will continue for a period of two (2) years
from the date of expiration or termination.
 
          The obligations of confidentiality and non-use set forth herein shall
not apply to the following: (i) Confidential Information at or after such time
that it is or becomes publicly available through no act or omission of the
Receiving Party; (ii) Confidential Information that is already independently
known to the Receiving Party as shown by prior written records; (iii)
Confidential Information at or after such time that it is disclosed to the
Receiving Party on a non-confidential basis by a third party with the legal
right to do so; (iv) Confidential Information required to be disclosed pursuant
to judicial process, court order or administrative request, provided that the
Receiving Party shall so notify the Disclosing Party sufficiently prior to
disclosing such Confidential Information as to permit the Disclosing Party to
seek a protective order or to otherwise limit such disclosure.
 
           (b)           All property, materials and documents supplied to the
Receiving Party during the Term of this Agreement, including but not limited to
report designs and sales training materials, shall be and remain the sole and
exclusive property of the Disclosing Party.  Each Receiving Party agrees to hold
all such property, materials and documents confidential in accordance with this
Section 6 of the Agreement.
 
7.   Independent Contractors - Ventiv and its directors, officers and employees
(including the Ventiv Sales Representatives) are at all times independent
contractors with respect to Client.  No Ventiv Sales Representative shall be
deemed to be an employee or agent of Client.
 

 
5

--------------------------------------------------------------------------------

 

           (a)           Ventiv is solely responsible for withholding federal,
state, or local income tax or other payroll tax of any kind on behalf of its
employees.  Ventiv employees are not eligible for, are not entitled to, and
shall not participate in any of Client’s benefit plans or programs, including
but not limited to, any pension plan, welfare plan, profit sharing plan or any
other “employee pension benefit plan”, or insurance plan or any other “employee
welfare benefit plan” or “employee benefit plan” (as those terms are defined by
the Employee Retirement Income Security Act of 1974, as amended) or any other
plan, program, fringe, award, bonus, perquisite or other benefit (such as, but
not limited to, vacation and holiday pay) incident to employment offered from
time to time by Client.  Ventiv is responsible for the payment of all required
payroll taxes, whether federal, state, or local in nature, including, but not
limited to income taxes, Social Security taxes, Federal Unemployment
Compensation taxes, and any other fees, charges, licenses, or similar payments
required by law.
 
(b)             Notwithstanding Section 7(a) above, Ventiv shall not be
responsible for any cost to the extent attributable to: (i) actions by Client
that caused Project Team member to be reclassified as an employee of Client,
(ii) discriminatory acts of Client, and (iii) any benefits payable under any
employee benefit plan (as such term is defined Section 3(3) of ERISA), and any
other incentive compensation, stock option, stock purchase, incentive, deferred
compensation, supplemental retirement, severance and other similar fringe or
employee benefit plans, programs or arrangements that may be sponsored at any
time by Client or any of its affiliated entities that cause any Ventiv employee
to be reclassified as an employee of Client.
 
8.   Non-Solicitation; Ventiv Personnel; Performance   (a) Except as otherwise
set forth below, Client may not solicit for employment any Project Team member
during the Term of this Agreement or within one (1) year after the termination
of this Agreement without the prior written approval of Ventiv, which may be
withheld by Ventiv in its sole and absolute discretion.  For clarity, if Client
hires an employee of Ventiv as a result of such employee’s response to a public
advertisement or general recruitment procedures not targeted at that employee,
such hiring shall not constitute a breach of this Section 8 by Client.
 
(b)           Client agrees during the Term of this Agreement and for one (1)
year thereafter not: (i) to provide any contact information (including name,
address, phone number or e-mail address) concerning any Ventiv Sales
Representative to any third party which provides or proposes to provide contract
sales services to Client, or (ii) to actively assist in any other way such a
third party in soliciting for employment a Ventiv Sales Representative.  Client
shall pay or cause the third party to pay Ventiv [ 3*] for each Ventiv employee
so employed or retained as liquidated damages for breach of this
Section.  Ventiv agrees during the Term of this Agreement and for one (1) year
thereafter not: (i) to provide any contact information (including name, address,
phone number or e-mail address) concerning any Client sales representative to
any third party contract sales service entity, or (ii) to actively assist in any
other way such a third party in soliciting for employment a Client sales
representative.  Ventiv shall pay or cause the third party to pay Client [ 4* ]
for each Client sales representative so employed or retained as liquidated
damages for breach of this Section.


(c)           If Client believes in good faith that the performance of any
Ventiv Sales
 
* Subject to confidential treatment request

 
6

--------------------------------------------------------------------------------

 

Representative is unsatisfactory or is not in compliance with the provisions of
this Agreement, Client shall notify Ventiv and Ventiv shall promptly address the
performance or conduct of such person in accordance with its internal human
resource policies.  In the event that Client determines in good faith that a
Ventiv Sales Representative has violated any Applicable Law, regulation or
policy, Client shall notify Ventiv.  Ventiv shall promptly address the issue and
take all appropriate action (including but not limited to termination of such
employee) provided all such action shall be in accordance with Ventiv’s internal
human resource policies.


(d)           Ventiv may not solicit for employment any Client employee during
the Term of this Agreement or within one (1) year after the termination of this
Agreement without the prior written approval of Client, which may be withheld by
Client in its sole and absolute discretion.  For clarity, if Ventiv hires an
employee of Client as a result of such employee’s response to a public
advertisement or general recruitment procedures not targeted at that employee,
such hiring shall not constitute a breach of this Section 8 by Ventiv.


9.   Indemnification  (a) Ventiv shall indemnify and hold Client, its officers,
directors, agents and employees harmless from and defend against any and all
third party liabilities, losses, proceedings, actions, damages, claims or
expenses of any kind, including costs and reasonable attorneys’ fees which
result from (i) any negligent or willful acts or omissions by Ventiv, its
agents, directors, officers, or employees, or (ii) any material breach of this
Agreement by Ventiv, its agents, directors, officers or employees.


          (b)  Client shall indemnify and hold Ventiv, its officers, directors,
agents, and employees harmless from and defend against any and all third party
liabilities, losses, proceedings, actions, damages, claims or expenses of any
kind, including costs and reasonable attorneys’ fees which result from (i) any
negligent or willful acts or omissions by Client, its agents, directors,
officers or employees, (ii) any material breach of this Agreement by Client, its
agents, directors, officers, or employees, or (iii) the Product, including any
product liability claims, whether arising out of warranty, negligence, strict
liability (including manufacturing, design, warning or instruction claims) or
any other product based statutory claim.
 
          (c)  Any indemnity available hereunder shall be dependent upon the
Party seeking indemnity providing prompt notice to the indemnitor of any claim
or lawsuit giving rise to the indemnity provided, however, that failure to
comply with this notice requirement shall not reduce the indemnitor’s
indemnification obligation except to the extent that the indemnitor is
prejudiced as a result.  Thereafter, the indemnitor shall have control over the
handling of the claim or lawsuit, and the indemnitee shall provide reasonable
assistance to the indemnitor in defending the claim.  The indemnitee may
participate, at its own cost, in the handling of the claim.
 
10.   Term - The Agreement shall be in effect as of the Effective Date and shall
remain in effect until the day prior to the second anniversary of the Deployment
Date (the “Term”). The period from the Effective Date through the day prior to
the first anniversary of the Deployment Date shall be referred to herein as
“Year One” and the period from the first anniversary of the Deployment Date
through the end of the Term shall be referred to herein as “Year Two”.
Thereafter, this Agreement will renew for additional periods of one year each
(each an “Additional Term”), upon written agreement by the Parties to be
executed at least ninety (90)
 

 
7

--------------------------------------------------------------------------------

 

days prior to the end of the Term.  The terms and conditions (including, but not
limited to, compensation to Ventiv) for any Additional Term must be agreed upon
and set forth in the written agreement between the Parties.
 
11.   Termination - (a)  This Agreement may be terminated by Ventiv or Client by
providing the other Party with written notice as follows:


(i) by Ventiv, if payment to Ventiv by Client is not made when due and following
receipt of written notice from Ventiv to Client advising of such nonpayment (the
“Non-Payment Notice”), Client either: (a) within ten (10) days of its receipt of
the Non-Payment Notice, fails to provide written notice to Ventiv acknowledging
the amount due and confirming its obligation to pay; or (b) does not pay the
amount due within fifteen (15) days from the date of the Non-Payment Notice; or
 
(ii) by either Party, in the event that the other Party has committed a material
breach of this Agreement and such breach has not been cured within sixty (60)
days of receipt of written notice from the non-breaching Party describing such
breach and demanding its cure; or
 
(iii) by either Party, in the event that the other Party has become insolvent or
has been dissolved or liquidated, filed or has filed against it, a petition in
bankruptcy and such petition is not dismissed within sixty (60) days of the
filing, makes a general assignment for the benefit of creditors; or has a
receiver appointed for a substantial portion of its assets;
 
(iv) by Client, on or before the first anniversary of the Deployment Date, by
providing Ventiv with at least [ 5* ] prior written notice of termination, in
the event that (A) the Product is withdrawn from the market; (B) Client
experiences a significant Product supply or distribution disruption; (C) Client
merges with or is acquired by a third party, or a third party acquires
substantially all of Client’s business that relates to the Product; or (D)
Client is subject to FDA action directly impacting the Product and/or Client’s
ability to manufacture the Product which, in the sound and reasonable business
judgment of Client, materially adversely impacts Client’s purposes and the
objectives to be achieved under this Agreement; or
 
(v) by either Party, by providing the other Party with at least [ 6* ] prior
written notice of termination; provided however, under no circumstances shall
the actual termination date pursuant to this clause (v) be prior to the one year
anniversary of the Deployment Date.
 
(b)           In the case of: (i) any termination of this Agreement by Client or
Ventiv under Section 11 of this Agreement (other than termination by Client
pursuant to Section 11(a)(ii) or (iii) or termination by Ventiv pursuant to
Section 11(a)(v)), or (ii) upon Client conducting a No Backfill Conversion (as
set forth in Section 12 below), or (iii) at the end of the Term (or any
Additional Term, if applicable), Client shall (in addition to all other payment
obligations under this Agreement) promptly reimburse Ventiv: the amount due any
lessor or rental agent of the equipment leased or owned by Ventiv and provided
exclusively to Project Team members solely for use in performing the Services
(i.e., automobiles, laptops, handheld PDA’s, etc. (collectively,
 
* Subject to confidential treatment request

 
8

--------------------------------------------------------------------------------

 

the “Equipment”)), for any early termination of the lease or rental
agreement.  Ventiv shall make a good faith effort to mitigate Client’s liability
for such amount due by attempting to reassign the Equipment for use in
connection with services being provided by Ventiv to a third party; however,
Ventiv makes no guaranty with respect to its ability to mitigate such Client
liability.  In addition, Client may elect to either: (xi) in the event the
Equipment is owned by Ventiv, transfer the Equipment to Client and pay an amount
equal to the net book value (if any) of the Equipment on the books of Ventiv at
the time of the transfer event, or in the event the Equipment is subject to a
lease or finance lease, the Equipment may be transferred to Client (subject to
the last sentence of this Section 11 (b), and Client shall assume the
responsibility for all further payments due (including costs associated with the
transfer), or (ii) pay Ventiv the net loss to Ventiv on such Equipment as
determined by the difference between the net book value of such Equipment and
the actual net price received by Ventiv for the disposal of such Equipment, plus
any amounts due by Ventiv in connection with the lease or rental termination and
costs associated with the disposal of said Equipment.  Any proposed transfer of
Equipment shall be subject to Client establishing its own relationship and
credit with the entity that Ventiv contracted with to lease or rent such
Equipment.
 
(c)           Upon the effective date of such termination, the Parties shall
have no further obligation to each other (other than those obligations set forth
in Sections 6, 7, 8 (b), 9, 11(b) and (c), and 13), except that Client shall pay
the amounts set forth or provided for in Exhibit A of this Agreement which have
been accrued as of the actual date of termination.
 
12.   Conversion and Conversion Fees.  The Client may hire Ventiv Sales
Representatives in accordance with the following:


(a)  Conversion with No Backfill.  Notwithstanding anything to the contrary in
Section 8, Client may solicit, employ or retain Ventiv Sales Representatives
(with no backfill of the vacated positions – a “No Backfill Conversion”)
provided that: (i) such conversion may not occur prior to the first anniversary
of the Deployment Date, and (ii) Client provides at least [ 7* ] prior written
notice to Ventiv of a proposed No Backfill Conversion.  In the event the Client
wishes to implement a No Backfill Conversion during the Term, the Client shall
pay to Ventiv a finder’s fee according to the following table:


Charges for No Backfill Conversion
 After First Anniversary of Deployment Date
After Second Anniversary of Deployment Date
Per Ventiv Sales Representative
[ 8* ]
[ 9* ]



 (b)  Conversion with Backfill.  Notwithstanding anything to the contrary in
Section 8, Client may solicit, employ or retain Ventiv Sales Representatives
(with Ventiv backfilling the vacated positions – a “Backfill Conversion”);
provided that Client provides at least [ 10* ] prior written notice to Ventiv of
a proposed Backfill Conversion.  In the event Client wishes to implement a
Backfill Conversion during the Term, the Client shall pay to Ventiv a fee in the
 
* Subject to confidential treatment request

 
9

--------------------------------------------------------------------------------

 

amount of [ 11* ] for recruiting, hiring and training fees associated with each
backfill Ventiv Sales Representative.


(c)           Client understands and agrees that Ventiv cannot guarantee that
any Ventiv Sales Representative will agree to participate in a No Backfill
Conversion or a Backfill Conversion (as applicable; each of these may be
referred to herein as a “Conversion”).


(d)           In the event Client implements a Conversion and the converted
Ventiv Sales Representative had been provided with use of a fleet automobile
leased, rented or owned by Ventiv, and Client wishes to commence an arrangement
with the fleet vendor to assume such cars (and all associated costs and
liabilities) under Client’s name, the converted Ventiv Sales Representative may
only continue to have access to such automobile following the Conversion if
Client either: (i) registers the fleet automobile under its name; or (ii)
ensures that Ventiv remains named as an additional insured under Client's
automobile insurance policies until such time as the vehicle is registered in
Client’s name (which shall occur no later than six (6) months following the
Conversion). The Parties understand and agree that it is solely Client’s
obligation to ensure one of the above actions are taken and Client shall be
responsible for indemnifying, defending and holding Ventiv harmless for all
damages resulting from Client’s failure to take such action.  The Parties
further agree that, on the effective date of the Conversion, Client shall
destroy the Ventiv insurance card(s) in the fleet vehicle(s) of the converted
Ventiv Sales Representative.


13.   Miscellaneous  (a)  Each Party represents to the other that the execution,
delivery and performance of this Agreement by such Party has been duly
authorized by all requisite corporate action; that the Agreement constitutes the
legal, valid, and binding obligation of such Party, enforceable in accordance
with its terms (except to the extent enforcement is limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general principles of equity); and that this Agreement and performance
hereunder does not violate or constitute a breach under any organizational
document of such Party or any contract, other form of agreement, or judgment or
order to which such Party is a party or by which it is bound.


(b)  Each Party undertakes to maintain appropriate insurance in commercially
reasonable amounts with financially capable carriers, including in the case of
Client product liability insurance in the amount of at least [ 12* ].  Each
Party shall name the other Party as an additional insured on all liability
insurance coverage.  In addition, upon written request, each Party will provide
the other with evidence of coverage complying with this Section.
 
(c)  Neither Ventiv nor Client may assign this Agreement or any of its rights,
duties or obligations hereunder without the other Party’s prior written consent,
provided, however, that without the prior written consent of the other Party,
either Ventiv or Client may assign its rights, duties and obligations to an
affiliated company or as part of an acquisition of Ventiv or Client, as the case
may be, so long as the affiliate or acquirer (i) is a financially capable
business entity and (ii) expressly assumes in writing the rights, duties and
obligations of the assignor Party under this Agreement.
 
* Subject to confidential treatment request

 
10

--------------------------------------------------------------------------------

 

(d)  This Agreement supersedes all prior arrangements and understandings between
the Parties related to the subject matter of this Agreement.
 
(e)  Noncompliance with the obligations of this Agreement (other than payment
obligations) due to a state of force majeure, the laws or regulations of any
government, regulatory or judicial authority, war, civil commotion, destruction
of facilities and materials, fire, flood, earthquake or storm, labor
disturbances, shortage of materials, failure of public utilities or common
carriers, and any other causes beyond the reasonable control of the applicable
Party, shall not constitute a breach of contract.
 
(f)  If any provision of this Agreement is finally declared or found to be
illegal or unenforceable by a court of competent jurisdiction, both Parties
shall be relieved of all obligations arising under such provision, but, if
capable of performance, the remainder of this Agreement shall not be affected by
such declaration or finding.
 
(g)  This Agreement, including any attachments or exhibits entered into
hereunder, contains all of the terms and conditions of the agreement between the
Parties with respect to the subject matter herein described, and constitutes the
complete understanding of the Parties with respect thereto.  No modification,
extension or release from any provision hereof shall be affected by mutual
agreement, acknowledgment, acceptance of contract documents, or otherwise,
unless the same shall be in writing signed by both Parties and specifically
described as an amendment or extension of this Agreement.
 
(h)  This Agreement and all aspects of the relationship between the Parties
hereto shall be construed enforced and governed in accordance with the laws of
either the State of California or the State of New Jersey, depending on the
venue of such action, without regard to its conflicts of law principles.  In the
event Client commences any lawsuit, action or other proceeding arising out of
this Agreement (an “Action”), the Action shall be filed in the state or federal
courts located in the State of New Jersey.  In the event Ventiv commences an
Action, such Action shall be filed in the state or federal courts located in the
State of California.  Ventiv and Client irrevocably submit to the exclusive
jurisdiction of the state or federal courts as set forth in this Section 13(h).
 
(i)  This Agreement may be executed by original or facsimile signature in any
number of counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.
 
(j)  Any notices required or permitted under this Agreement shall be given in
person or delivered by first class, certified mail or reputable courier service
(such as FedEx or DHL) to:
 
Ventiv:


Ventiv Commercial Services, LLC
200 Cottontail Lane
Somerset, New Jersey 08873
Attention: Terrell G. Herring, President and Chief Executive Officer

 
11

--------------------------------------------------------------------------------

 

with a copy to:


Norris, McLaughlin & Marcus, P.A.
721 Route 202-206
P.O.  Box 1018
Somerville, New Jersey 08876-1018
Attention: David Blatteis, Esq.


Client:


Obagi Medical Products Inc.
310 Golden Shore
Long Beach, CA  90802
Attn: Preston Romm


with a copy to:


Obagi Medical Products Inc.
310 Golden Shore
Long Beach, CA  90802
Attn: General Counsel




or to such other address or to such other person as may be designated by written
notice given from time to time during the Term of this Agreement by one Party to
the other.
 
WHEREFORE, the Parties hereto have caused this Agreement to be executed by their
duly authorized representatives.


VENTIV COMMERCIAL SERVICES, LLC
 
 
By:           _________________________
Name:
Title:
 
 
OBAGI MEDICAL PRODUCTS INC.
 
By:           _________________________
Name:  
Title:
 




 
12

--------------------------------------------------------------------------------

 

EXHIBIT A
COMPENSATION - FIXED FEES, PASS-THROUGH COSTS,
MISCELLANEOUS FEES AND BILLING TERMS
 
I.           FIXED FEES
Base Fee
Client shall pay Ventiv [ 13* ] as a base fee associated with performance of the
Services as defined in section 1 of the agreement.


Fixed Monthly Fee
(a)           Commencing upon the Deployment Date, Client shall pay Ventiv a
Fixed Monthly Fee as follows:




Period
Fixed Monthly Fee
PHASE I
 
Deployment Date through end of August 2008
[ 14* ]
September 2008
[ 15*]
PHASE II
 
October 2008
[ 16*]
November 2008
[ 17* ]
December 2008
[ 18* ]
PHASE III
 
January 2009 through July 2009
[ 19* ]
August 2009 through  July 2010
[ 20* ]





Phases defined as follows:
§  
PHASE I: Acquisition and education of professional sales force.



§  
PHASE II: Increase in professional sales force productivity.

 
* Subject to confidential treatment request

 
13

--------------------------------------------------------------------------------

 



§  
PHASE III:  Full maturation of professional sales force in the product and
channel.



Included in the Fixed Monthly Fee are Ventiv’s Performance Fees (as set forth in
Section IV below).  Such Performance Fee amounts will be reconciled as set forth
in Section IV below.


(b)           Commencing upon the Deployment Date, Client shall pay Ventiv a
fixed monthly fee of [ 21* ] in Year One (and [ 22* ] in Year Two) for its
provision of sample management and sample accountability services for up to
thirty-five (35) Client employed sales representatives.  This fee includes costs
associated with Ventiv’s conducting physical audits.  In the event Client
requests that Ventiv provide sample management and sample accountability
services for more than thirty-five (35) Client employed sales representatives,
the Parties shall agree upon revised pricing for Ventiv’s provision of such
sample management and sample accountability services.


(i)           The sample management and sample accountability services to be
provided by Ventiv for the Client sales representatives do not include sample
closeouts.  In the event Client desires for Ventiv to provide sample closeout
services for the Client sales representatives, the Parties shall agree (in
writing) on the fee to be paid by Client to Ventiv for Ventiv’s performance of
such services.




II.           PASS-THROUGH COSTS
In addition to the Fixed Monthly Fee, certain expenses incurred by Ventiv
pursuant to the Services will be charged to Client on a pass-through
basis.  These expenses will be billed to Client at Ventiv’s actual, reasonable
out-of-pocket cost, and will be supported by written documentation of such
costs.  Pass-through costs may include:


 
-
Interview expenses for sales rep candidates

 
-
Bonuses for the Ventiv Sales Representatives at [ 23* ] of base target (plus
applicable employer portion of taxes). Ventiv to provide Client with bonus
amounts for final approval.

 
-
Ventiv Sales Representatives travel in accordance with Client’s policies
provided to Ventiv in advance and in writing

 
-
Costs for initial training meetings and POA Meetings; provided that such
meetings are approved by Client and conducted in accordance with Client’s
instructions

-       Marketing costs incurred pursuant to the Program
-       Third party data acquisition costs which have been pre-approved by
Client
 
-
Reconciliation of fuel charges to the extent the national average for a gallon
of gasoline varies by greater or less than [ 24* ] from the assumed price per
gallon of [ 25* ]

 
-
All travel, phone, postage, printing and office expenses associated Ventiv’s
provision of sample management services (including audits) to the Ventiv Sales

 
* Subject to confidential treatment request

 
14

--------------------------------------------------------------------------------

 

 
Representatives and Client’s sales representatives (as set forth in this Exhibit
A, Section I (b)).



III.           MISCELLANEOUS SERVICES


(a)           Physician Validation Services - Ventiv shall provide this service
and Client shall pay Ventiv a one time set up fee of [ 26* ] plus ongoing fees
of [ 27* ] per physician record for auto-matches of physician records and [ 28*
] per record for manual matches of physician records against a current list of
state license numbers.


(b) Rx Law Book - Ventiv shall provide this service at [ 29* ] in Year One.  In
the event Client desires to continue to receive this service in Year Two, Client
shall pay Ventiv a monthly fee of [ 30* ] per month.


IV.           PERFORMANCE FEES


Included in the Fixed Monthly Fee (set forth in Section I above) are monthly
accruals that total the following annual performance fees.   The Parties will
reconcile performance fees within thirty (30) days of the end of each applicable
period, based upon achievement of (or failure to achieve) the performance
objectives.




Period
At Risk Target (“Performance Fee”)
Year One
[ 31* ]
Year Two
[ 32* ]



The Performance Fee will be based on achieving the performance objectives which
shall be agreed upon by the Parties in writing no later than thirty (30) days
following the Deployment Date.  Amounts owed to or from Ventiv pursuant to this
section shall be paid or credited within thirty (30) days of the reconciliation
referenced above.


V.           BILLING TERMS


The Base Fee set forth in Section I above shall be paid by Client to Ventiv
within [ 33* ] business days of the date of execution of this
Agreement.  Commencing on the Deployment Date, Client will be billed monthly in
arrears the amount stated above as the Fixed Monthly Fee.  Pass-through costs
will be billed to Client at actual cost as incurred by Ventiv, in accordance
with Section II above.  Pass-through costs and other fees (as set forth in
Section III above) shall be billed to Client on a month-to-month
basis.  Performance Fees shall reconciled and paid by Client (or credited to
Client) within thirty (30) days of determining whether achievement of the
performance goal(s) have been met.  Bonuses for Project Team members (as set
forth in Section
 
* Subject to confidential treatment request
 
15

--------------------------------------------------------------------------------

 

II above) shall be paid by Client to Ventiv within ten (10) days of the Parties
reaching agreement on the actual amount of the bonuses to be paid.


Invoices are due within thirty (30) days after receipt by Client.  If not paid
within 30 days after the date of Client receipt of a given invoice, Ventiv may
assess a finance charge of 1.5% monthly, applied to the outstanding balance due.

 
16

--------------------------------------------------------------------------------

 

 EXHIBIT B
SALES REPORTS AND ANALYSIS


Work to be performed
 
Database
 
Base assumptions
Standard Annual Frequency
Standard
Timing
Typical Turnaround
Initial Data Loads
Data provided from one source in basic Ventiv provided layout
1
3-6 weeks prior to deployment
5 business days
Universe Deletions
Data provided from one source in basic Ventiv provided layout
4
Quarterly
5 business days
Universe Merges
Data provided from one source in basic Ventiv provided layout
4
Quarterly
5 business days
Universe Additions
Data provided from one source in basic Ventiv provided layout
12
monthly
5 business days
Universe Zip/Terr Changes
Standard (zip code :from territory : to territory) format
4
Quarterly
5 business days
Minor realignments (less than 25% of universe changes)
Standard (zip code: from territory: to territory) format
4
Quarterly
10 Business Days
Target changes
 
4
Quarterly
5 business days
Data Extracts: Physician Universe
Format as agreed upon by Client and Ventiv
12
monthly
 
Data Extracts: CID Data for Physicians
Format as agreed upon by Client and Ventiv
12
monthly
 
Data Extracts to third party vendors
standard format-no charge for setup-per run charge (TBD with complexity.
   
10 days for initial set up/ run/qc time thereafter


 
17

--------------------------------------------------------------------------------

 



Standard Reports
Base assumptions
Standard Frequency
Standard Timing
Customizable*
Call Activity
Standard Format
12
daily sweep of communicated data
No
Territory Summary
Customized to specific activity measurements within set up matrix (calls,
Targets only, reach, frequency, sample distribution)
12
monthly (Within 10 business days of close of the month)
yes
Call Planning
To be requested by Client on an as needed basis, but in no event more frequently
than once per every thirty (30) days.  [ 34* ]
     
Alignments and Realignments
To be requested by Client on an as needed basis, but in no event more frequently
than once per every thirty (30) days.  [ 35* ]
     
Incentive Compensation
To be requested by Client on an as needed basis, but in no event more frequently
than once per every thirty (30) days. [ 36* ]
     
Non-Standard Reporting
[ 37* ]
     
Web Portal Customizations
[ 38* ]
     
Data Extract Set Up and Modifications
[ 39* ]
     
Data Set up For Third Party Data
[ 40* ]
     

 
* Subject to confidential treatment request

 
18

--------------------------------------------------------------------------------

 



*All customizations expedited timeframes or increases to standard frequency of
tasks will be performed at hourly rate.
       






















 
19

--------------------------------------------------------------------------------

 

EXHIBIT C
SAMPLING AND SAMPLE ACCOUNTABILITY
POLICIES AND PROCEDURES




General
 
Ventiv shall cause the Ventiv Sales Representatives to distribute samples of
Products to Targets as part of the detailing activity of the Ventiv Sales
Representatives, under Ventiv’s Sampling Program (the “Sampling Program”) which
complies in all respects with applicable Federal and State law and regulations,
including but not limited to the Prescription Drug Marketing Act, as amended
(“PDMA”) and regulations and guidelines promulgated thereunder.  The Sampling
Program is provided in connection with the services being provided by the Ventiv
Sales Representatives, as set forth herein.  Any Sampling Program will be
reviewed with and approved (in writing) by Client prior to implementation it
being understood that any Sampling Program shall be implemented by Ventiv and
Ventiv shall be solely responsible for ensuring that such Sampling Program is
compliant with all Applicable Laws.  The Parties agree that Product samples
shall not be considered an item of value.  The Parties understand and agree that
certain services being provided by Ventiv pursuant to its provision of the
Sampling Program shall also be provided in connection with the sample management
and sample accountability services being provided by Ventiv for certain of
Client’s sales representatives.
 
In connection with the foregoing, Client expressly authorizes Ventiv to
distribute the Product samples during the Term (or any Additional Term) of this
Agreement.
 
Responsibility for Sample Distribution and Storage
 
Client shall be responsible for initial storage of Product samples while they
are in its possession and for the shipment of samples to the Sales
Representatives. Each Sales Representative shall be accountable for samples
he/she receives (including any storage of samples).
 
State License Number for Targets
 
Samples shall be provided only to licensed physicians and other appropriate
medical professionals previously identified by Client.  Once per calendar year
(or more frequently as required by the PDMA), a list of Targets utilized by the
Sales Representatives shall be validated by Ventiv against a current list of
state license numbers provided by a recognized vendor as agreed to by the
Parties.  All additions, changes and off-list potential Targets shall be
validated by Ventiv.  
 
Sample Accountability Records
 
Ventiv shall utilize a security and audit program that includes allowance for
all of: random, for cause and periodic physical inventories of samples delivered
to the Sales Representatives consistent with the PDMA and applicable regulations
of the Food and Drug Administration (“FDA”).  In the course of utilizing that
program Ventiv will generate and maintain Inventory Records, Reconciliation
Reports, Summary Report and any other records as required by  Applicable
Law.  Client shall have the right to review and audit any such reports.
 

 
20

--------------------------------------------------------------------------------

 

Written Accountability Policies
 
Ventiv will prepare written policies, provide instruction and testing concerning
such policies and (with the cooperation of Client) gather all required
information concerning Sample Accountability issues to assure that Ventiv is in
compliance with the requirements of the PDMA and any state laws covering the
sampling services (if any) provided by Ventiv.  Those written policies and
procedures will address: (i) the inventory process, (ii) an inventory schedule,
(iii) the audit process and standards for detecting falsified and incomplete
records, (iv) what is a significant loss and how it is to be identified, (v)
responsibility for notifying the FDA, (vi) system for monitoring samples to
identify the loss or theft of samples and (vii) the standards for storage of
samples and audit of storage sites.  Those written policies and procedures shall
be provided to and accepted in writing by Client, and Client shall have the
right to review (and audit compliance with) such policies and procedures from
time to time.  In addition, Client shall prepare written policies and procedures
covering shipping of samples by Client and return of samples, as applicable.
Client shall provide Ventiv with a written copy of Client’s written policies and
procedures.
 
Audit Services
 
Ventiv will develop audit procedures, random selection audits, operational
guidelines, proposed timelines and checklists to allow testing and demonstration
of PDMA compliance.  These procedures will include random and for-cause audit
criteria, on-site inventory, inspection of sample storage locations, interviews
of Sales Representatives and reconciliation services and reports. The on-site
inventory of the samples in the possession of a Sales Representative and related
interview of that Sales Representative (with accompanying reconciliation
services and report) shall constitute a “physical audit.”  Ventiv shall conduct
physical audits, on a routine basis and as may be requested by Client, with
respect to Sales Representatives with appropriate subsequent reconciliation of
samples provided to that Sales Representative.  In addition to any other
physical audits, performed by either Client or Ventiv, required by the PDMA
and/or regulations thereunder and/or by the applicable written policies and
procedures for the sample accountability program, a physical audit shall be
conducted on each Sales Representative upon termination of employment.  Random
signature audits will be performed by Ventiv and the results reported to
Client.   Client shall have the right to jointly participate in any audit
services conducted by Ventiv pursuant to this Sample Accountability policy.
 
Shipment of samples
 
Client is responsible for shipping Product samples directly to the Sales
Representatives, including use of appropriate delivery verification system and
confirmation documentation.  A written description of that delivery verification
system and copies of the conformation documentation forms shall be made
available for review.  Client shall provide Ventiv with all PDMA-related
information (including lot numbers).  Upon written request from Client, Ventiv
shall also provide all information reasonably necessary to allow Client to
verify the receipt of shipped samples.


Ventiv will receive a copy of all documents confirming shipments of samples to
the Sales Representatives.  Ventiv will, in all cases, reconcile the receipt of
samples by each Sales

 
21

--------------------------------------------------------------------------------

 

Representative with the samples shipped to that Sales Representative, based upon
the shipping records provided to it and acknowledgment of delivery provided by
the Sales Representatives.  All discrepancies between the sample shipping
records and the acknowledgment of delivery by the Sales Representatives shall be
identified and investigated by Ventiv and provided immediately to Client in
writing.  All loss of product and potential loss of product during shipment to
the Sales Representatives shall be investigated by Client, Ventiv and the
applicable Sales Representative.  All loss of product as a loss in transit shall
be reported by Client to the FDA as required by PDMA.  Client shall determine
the significant loss threshold for loss in transit and be responsible to report
such loss to the FDA.


Returns


Client shall be responsible for approving all returns of samples for
destruction.  All approved returns of samples shall be sent to Client’s approved
Reverse 3PL provider for destruction.  Client will have written confirmation of
sample returns promptly after receipt of the returned sample.  The Parties
recognize that Ventiv will reconcile sample data and account for samples based
(in part) on the return confirmations provided by Client.  Client shall not
remove, destroy or otherwise impair the availability of the returned samples
until it confirms the return of samples in the quantities reported by the Sales
Representative or, if Ventiv has not begun such confirmation after the passage
of thirty (30) days following notice to Ventiv.
 
Access to Records
 
Ventiv shall provide Client access to all records in less than twenty-four (24)
hours.
 
Notification of Client and of FDA
 
Upon Ventiv’s discovery that any Product sample falsifications, losses,
diversions or thefts, Ventiv shall, within twenty-four (24) hours, report such
discovery to Client.  Client will be responsible for determining whether a
“theft” or a “significant loss” has occurred under the PDMA. Provided Ventiv has
provided prior notice and all necessary evidence and cooperation to Client
regarding possible sample diversion, falsification of a sample record or theft
or loss of samples, Client shall be responsible for (i) determining whether
there is “reason to believe” that a diversion of a sample or falsification of a
sample record by a Sales Representative has occurred and (ii) reporting the
theft or loss of samples to the FDA.  Ventiv shall provide all necessary support
and cooperation to Client regarding these matters.
 
Prescription Sample Identification
 
Client shall notify Ventiv of the lot numbers of prescription samples being
shipped by Client in advance of shipment and, in the case of shipment of
prescription samples by Client to the Sales Representatives, such notice shall
be given as far in advance as reasonably possible prior to delivery to the Sales
Representatives.  Ventiv will in all cases require the Sales Representatives to
keep written records by lot number of all prescription samples distributed to
licensed practitioners.  Ventiv will reconcile sample data according to product
lot numbers.
 
22

--------------------------------------------------------------------------------


 
Recalls
 
Ventiv shall maintain traceability records at the product code level on samples
of the Product.  The decision to conduct and the right to control a recall shall
be solely Client’s.  Ventiv shall cooperate fully with Client in connection with
any recall efforts affecting the Product.


Accountability Training


The Parties recognize that a Sampling Program will require incremental training
in sample accountability.  Ventiv, with the assistance of Client, will provide,
as part of the training, all Ventiv Sales Representatives with training which
addresses sampling matters.  Should Ventiv and/or Client determine that
follow-on training is necessary in the future, Client will be responsible for
the reasonable costs associated with such follow-on training.




23


--------------------------------------------------------------------------------

 